Case 1:20-cv-00229-JPB Document 1-24 Filed 09/21/20 Page 1 of 6 PageID #: 110


                                                                      24
Case 1:20-cv-00229-JPB Document 1-24 Filed 09/21/20 Page 2 of 6 PageID #: 111
Case 1:20-cv-00229-JPB Document 1-24 Filed 09/21/20 Page 3 of 6 PageID #: 112
Case 1:20-cv-00229-JPB Document 1-24 Filed 09/21/20 Page 4 of 6 PageID #: 113
Case 1:20-cv-00229-JPB Document 1-24 Filed 09/21/20 Page 5 of 6 PageID #: 114
Case 1:20-cv-00229-JPB Document 1-24 Filed 09/21/20 Page 6 of 6 PageID #: 115
